Title: From John Adams to Thaddeus Burr, 15 July 1789
From: Adams, John
To: Burr, Thaddeus



Sir
New York July 15 1789

I have received the letter you did me the honor to write me on the seventh of this month. Your recommendation of Capt. Samuel Smedly, to the office of collector for your port, has great weight with me, and from the knowledge I have had of him I doubt not, he deserve the honorable character you give him. The testimony however of the Senators and Representatives of your state in his favor will naturally and reasonably have much more weight with the President than mine.
I am &c
J Adams